DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C, Figs. 5-6 and claims 1-20 in the reply filed on 3/25/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Publication No.: 2006/0249281 hereinafter “Park”).
With respect to claim 1, Park discloses a stacked plate (Fig. 15) for a stacked-plate heat exchanger (Fig. 1) comprising: an inlet (Fig. 15, 114), an outlet (Fig. 15, 114), and a flow path extending U- shaped between the inlet and the outlet (Para 0046), a raised separating web extending in a longitudinal centre (Fig. 15, 113), structured and arranged to extend between the inlet and the outlet and provide a U-shaped extent of the flow path (Fig. 15, 113 is between inlets and outlet), and wherein the raised separating web comprises at least one U- shaped protrusion (Fig. 15, U shaped protrusions on 113) and at least one separating web portion projecting from the raised separating web (Fig. 15, center of 113 is projecting inward and separates the outer walls of 113. Nothing in the claims defines the separating web portion as a tab).
With respect to claim 2, Park discloses the stacked plate according to claim 1 as discussed above. Park also discloses further comprising a plurality of raised flow guiding contours provided in a region of the flow path (Fig. 15, raised contours 115a in channel 112).
With respect to claim 3, Park discloses the stacked plate according to claim 2 as discussed above. Park also discloses that wherein at least one of the plurality of raised flow guiding contours is structured as a bead (115a is a bead).
With respect to claim 4, Park discloses the stacked plate according to claim 1 as discussed above. Park also discloses wherein the raised separating web includes at least two U-shaped protrusions (Fig. 15, multiple U shaped protrusions on 113) and at least two separating web portions projecting therefrom (Fig. 15, top and bottom portion between the beads).
With respect to claim 5, Park discloses the stacked plate according to claim 4 as discussed above. Park also discloses wherein the at least two U-shaped protrusions are arranged on one side and the at least two separating web portions are arranged on another side of the separating web relative to the longitudinal centre (Fig. 15, U-shaped protrusions are on channel side 112 and the middle separating wed is on the opposite side).
With respect to claim 6, Park discloses the stacked plate according to claim 1 as discussed above. Park also discloses wherein the raised separating web extends from an edge of a short side between the inlet and the outlet over a maximum of 80 % of the-a length of the stacked plate (Fig. 4, 113 extends over 80% of the length of the plate).
With respect to claim 19, Park discloses the stacked plate according to claim 1 as discussed above. Park also discloses wherein the at least one U-shaped protrusion and the at least one separating web portion are structured and arranged to project in opposite directions from the raised separating web relative to the longitudinal centre (Fig. 15, center part of 113 is projecting inward and the outer walls of 113 is projecting outward).
With respect to claim 20, Park discloses the stacked plate according to claim 1 as discussed above. Park also discloses wherein the at least one U-shaped protrusion defines a non-raised centre portion (Fig. 15, center of 113 is non-raised.
Claims 8-10, 13-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schouten et al. (US Publication No.: 2018/0292142 hereinafter “Schouten”).
With respect to claim 8, Schouten discloses a stacked-plate heat exchanger (Fig. 7) comprising: at least two stacked plates (Fig. 28) the at least two stacked plates respectively including: an inlet (122), an outlet (124), and a U-shaped flow path extending between the inlet and the outlet (Fig. 25, flow path between 122 to 124 is a U shape at opposite ends of the plate): a raised separating web disposed along a longitudinal centre of the respective stacked plates (Fig. 28, raised web 126), the raised separating web structured and arranged to extend between the inlet and the outlet and provide a U-shaped extent of the U-shaped flow path (126 is between 122 and 124); wherein the raised separating web includes at least one U-shaped protrusion and at least one separating web portion projecting therefrom (Fig. 28, two U shaped protrusions that have the circular hole in the center), and wherein the at least two stacked plates are alternatingly arranged twisted by 180° about a vertical axis on top of one another (Fig. 28, plates are alternated from a from and back side 180 degrees) and are soldered to one with a continuous soldering seam provided in a region of the separating web.
It is noted that claim 8 contains a product by process limitation (i.e. are soldered to one with a continuous soldering seam provided in a region of the separating web) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 9, Schouten discloses the stacked-plate heat exchanger according to claim 8 as discussed above. Schouten also discloses wherein the at least one separating web portion of one of the at least two stacked plates is soldered to a non-raised centre portion of the at least one U-shaped protrusion of another one of the at least two stacked plates.
It is noted that claim 9 contains a product by process limitation (i.e. is soldered to a non-raised centre portion) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 10, Schouten discloses the stacked-plate heat exchanger according to claim 8 as discussed above. Schouten also discloses the at least one U-shaped protrusion of one of the at least two stacked plates is soldered to a non-raised surrounding region of the at least one separating web portion of another one of the at least two stacked plates.
It is noted that claim 10 contains a product by process limitation (i.e. is soldered to a non-raised surrounding region) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 13, Schouten discloses the stacked-plate heat exchanger according to claim 8 as discussed above. Schouten also discloses wherein the raised separating web of at least one of the at least two stacked plates includes at least two U-shaped protrusions and at least two separating web portions projecting therefrom (Fig. 28, two U-shape protrusions on both sides and two separating webs 130 and 128 and webs 136).
With respect to claim 14, Schouten discloses the stacked-plate heat exchanger according to claim 13 as discussed above. Schouten also discloses  wherein the at least two U-shaped protrusions are arranged on one side and the at least two separating web portions are arranged on another side of the separating web relative to the longitudinal centre (Fig. 28, two protrusions on the right and two protrusions on the left of the plate and two separating webs on both sides of the center).
With respect to claim 16, Schouten discloses the stacked-plate heat exchanger according to claim 8 as discussed above. Schouten also discloses wherein the at least two stacked plates are aluminum plates (Para 0068).
With respect to claim 17, Schouten discloses the stacked-plate heat exchanger according to claim 8 as discussed above. Schouten also discloses wherein the at least two stacked plates are sheet metal plates (Para 0068).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Publication No.: 2006/0249281 hereinafter “Park”).
With respect to claim 7, Park discloses the stacked plate according to claim 1 as discussed above. Park is silent to the stacked plate is an aluminum plate or sheet metal. It is old and well known that heat exchanger plates are made of a metal or aluminum for high heat transfer properties and would have been obvious at the time the invention was filed to have made the plates out of aluminum or a metal for high heat transfer rate and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schouten et al. (US Publication No.: 2018/0292142 hereinafter “Schouten”) in view of Park et al. (US Publication No.: 2006/0249281 hereinafter “Park”).
With respect to claims 11-12, Schouten discloses the stacked-plate heat exchanger according to claim 8 as discussed above. Schouten does not discloses  wherein at least one of the at least two stacked plates further includes a plurality of raised flow guiding contours disposed along the U-shaped flow path (as per claim 11), wherein at least one of the plurality of raised flow guiding contours comprises a bead (as per claim 12).
Park teaches stacked plates with a U-shaped flow path with raised flow guiding contours that are a bead (Fig. 4, beats 115). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the plates of Schouten with the bead contours as taught by Park to aid in creating turbulent flow and increasing heat transfer (Para 0048).
With respect to claim 15, Schouten discloses the stacked-plate heat exchanger according to claim 8 as discussed above. Schouten does not disclose wherein the raised separating web of at least one of the at least two stacked plates extends from an edge of a short side of the at least one stacked plate between the inlet and the outlet over a maximum of 80 % of a length of the at least one stacked plate.
Park teaches a stacked plate arrangement with inlets and outlets at one end of a stacked plate with a separating web extending from a short side of the stacked plates between the inlet and outlet and extending over 80% of a length of the stacked plates (Fig. 4, inlet and outlets at 114 and web 113 extending from). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the arrangement of the inlet and outlets to be at one side with the web extending from the one side as taught by Park to have a longer flow path in the heat exchanger and have higher heat transfer and since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Publication No.: 2006/0249281 hereinafter “Park”) in view of Brost et al. (US Publication No.: 2007/0175617 hereinafter “Brost”).
With respect to claim 18, Park discloses the stacked plate according to claim 1 as discussed above. Park does not disclose wherein the at least one separating web portion extends perpendicularly to the raised separating web.
Brost teaches a perpendicularly extending web portion from a center web portion in a heat exchanger plate with a U-shaped flow path (Fig. 10, 35 extend perpendicularly from the center web). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the center wed of Park with perpendicular extending webs as taught by Brost to add additional turbulence promoters and increase heat transfer (Para 0039).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763